Case: 13-20550      Document: 00512691845         Page: 1    Date Filed: 07/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-20550                                FILED
                                  Summary Calendar                           July 9, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SAMUEL GLEN BONNER, also known as Glen,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-61-3


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Samuel Glen Bonner pleaded guilty, without the benefit of a plea
agreement, to conspiracy to commit bank robbery, armed bank robbery, and
the use of a firearm in furtherance of a crime of violence. He argues on appeal
that the district court erred in applying enhancements to his base offense level
pursuant to U.S.S.G. § 2B3.1(b)(4)(A) because the bank robbery involved the
abduction of a person to facilitate the commission of the offense and pursuant


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20550     Document: 00512691845     Page: 2   Date Filed: 07/09/2014


                                  No. 13-20550

to U.S.S.G. § 3B1.1(b) because Bonner was a manager/supervisor of the bank
robbery. We review the district court’s application of the Guidelines de novo
and its factual findings for clear error. United States v. Neal, 578 F.3d 270, 273
(5th Cir. 2009).
      Bonner argues, relying on cases from other circuits, that the district
court erred in applying the abduction enhancement because merely moving
bank employees from one room to another room within the bank building is
insufficient to support the enhancement. However, we must follow our
precedent, including United States v. Johnson, 619 F.3d 469, 473-74 (5th Cir.
2010), where we determined that the abduction enhancement was proper when
a defendant moved a bank teller within a bank during a bank robbery.
      Here, during the course of the bank robbery the bank manager was
moved from the floor of the bank to the bank vault so that he could open the
safe, then moved from the bank vault to his office so that he could retrieve the
safe combination, then moved back to the bank vault so that he could open the
safe. As in Johnson, we hold that this case presents the type of situation where
the abduction enhancement was proper. Accordingly, on the facts of this case,
the district court did not err in applying the abduction enhancement. See
Johnson, 619 F.3d at 474; see also United States v. Randle, 532 F. App’x 501
(5th Cir. 2013) (unpublished) (concluding that forced movement of bank
employee from one room to another is sufficient to support the abduction
enhancement); United States v. Washington, 500 F. App’x 279, 285 (5th Cir.
2012) (unpublished) (same).
      Bonner argues further that the district court erred in applying the
manager/supervisor enhancement because his conduct was insufficient to
sustain the enhancement. The district court’s determination that Bonner was
a manager or supervisor is a factual finding that we review for clear error.



                                        2
    Case: 13-20550     Document: 00512691845      Page: 3   Date Filed: 07/09/2014


                                  No. 13-20550

United States v. Nava, 624 F.3d 226, 229 (5th Cir. 2010). “A factual finding is
not clearly erroneous if it is plausible in light of the record as a whole.” Id. “A
district court may adopt the facts contained in a PSR without further inquiry
if those facts have an adequate evidentiary basis with sufficient indicia of
reliability and the defendant does not present rebuttal evidence or otherwise
demonstrate that the information in the PSR is unreliable.” United States v.
Rose, 449 F.3d 627, 633 (5th Cir. 2006) (internal quotation marks and citation
omitted). “The district court may find that a defendant exercised a
[manager/supervisor] role by inference from the available facts.” United States
v. Valdez, 453 F.3d 252, 263 (5th Cir. 2006). In distinguishing between a
leadership role and a managerial role, a sentencing court should consider
factors such as “the exercise of decision making authority, the nature of
participation in the commission of the offense, the recruitment of accomplices,
the claimed right to a larger share of the fruits of the crime, the degree of
participation in planning or organizing the offense, the nature and scope of the
illegal activity, and the degree of control and authority exercised over others.”
See U.S.S.G. § 3B1.1 cmt. n.4. We have reiterated that a sentencing court may
use such factors to determine supervisor/manager status. See, e.g., United
States v. Reagan, 725 F.3d 471, 494 (5th Cir. 2013).
      Here, the PSR indicated that Bonner and his codefendants met on the
morning of the robbery, that Bonner provided a juvenile coconspirator with a
cell phone to use during the robbery, that Bonner instructed him where to park
the getaway car, that Bonner called him both before and during the robbery to
direct his movements, and that Bonner “cased” the bank before the robbery.
Moreover, the district court considered what it had heard at the trial of
Bonner’s codefendants, without objection by Bonner; indeed, Bonner himself
invoked trial evidence to support the contention that he was not a manager or



                                        3
    Case: 13-20550     Document: 00512691845     Page: 4   Date Filed: 07/09/2014


                                  No. 13-20550

supervisor. See United States v. Valencia, 44 F.3d 269, 272-73 & n.6 (5th Cir.
1995). At trial, the juvenile coconspirator testified that Bonner, his uncle, had
called him the night before the robbery to advise him of the plan. Given the
unrebutted evidence concerning Bonner’s role in the offense, he has not shown
that the district court clearly erred in determining that he was a manager or
supervisor. See Reagan, 725 F.3d at 494; Rose, 449 F.3d at 633-34.
      We note that even if the district court had misapplied the Guidelines in
this case, the government has satisfied its burden of showing that any such
error would be harmless because the district court explicitly stated that even
if it had miscalculated or misapplied the Guidelines, it would, in light of the 18
U.S.C. § 3553(a) factors, impose the same sentence. See United States v.
Richardson, 676 F.3d 491, 511 (5th Cir. 2012); United States v. Bonilla, 524
F.3d 647, 656 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                        4